On Rehearing.
Counsel for appellant complains earnestly in his application for rehearing that we were not justified in applying Rule 45 to the effect of certain remarks by the court, the basis of assignments 2, 3 and 4. After again giving these statements careful consideration en banc we are firmly convinced that we should adhere to our former conclusion in this respect.
However, in deference to counsel’s insistence, and in order to insure a full and complete review of the question by the Supreme Court we set out herein that part of the record involved in counsel’s contention :
“(By Mr. Huey) Q. Was there other people standing in the room? A. I noticed no one else. I was met by the detectives. I am sure there was other people in the room, but I wasn’t paying any attention to them. I was asked by the detectives to come; I had been down to Mr. Perry’s office that morning, upon request, and when I got back the phone call was there—
“Mr. Beddow: Judge, we don’t care about all of that.
“The Court: Let her answer.
“Mr. Beddow: I don’t want to—
“The Court: I think it is proper.
“Mr. Beddow: He didn’t ask her about that, and we want to object to her making voluntary statements.
“The Court: Leave it in.
“Mr. Beddow: And we except to the ruling of the court.
“Q. You said you talked to Mr. Perry, who is Mr. Perry?
“Mr. Beddow: We object to that. It calls for irrelevant, incompetent, illegal and immaterial testimony; it calls for a different and separate matter other than brought out on cross examination—
“Mr. Huey: It is about this matter—
“Mr. Beddow: — And on the further ground that no question has been asked her with regard to any activity otherwise than the City Hall where she says she saw this man, and we haven’t endeavored to question her about another single act she did that day, except that; and it calls for hearsay, and calls for irrelevant, incompetent, illegal, and immaterial testimony.
“The Court: The court has ruled.
“Mr. Beddow: We except.
“Mr. Huey: Would you read it?-
“A. I don’t know what it is, would you repeat it?
“Mr. Huey: Would you read it?
“Mr. Beddow: This lady seems to be—
“Mr. Huey: We object to that statement.
“The Court: Let’s not make side remarks. There is nothing wrong with the lady’s conduct.
“Mr. Beddow: We except to the statement of the court.
“The Court: And you gentlemen leave off the argument until we finish the evidence.
“Mr. Beddow: We except to the statement by the court that there is nothing *238wrong with the witness’ remarks; and we except to the portion of the witness’ conduct; the. witness has been smiling and smirking, and looking around the court, and looking at counsel, and looking around in the court at individuals in the court room.
* ijc ’ * * * *
“Q. I will withdraw that question. Were you taken to the City Jail and did you' look at a line-up of men there with respect to identification of. any of those men ?
“Mr. Beddow: We object to that. It calls for incompetent, irrelevant, immaterial and illegal testimony; it calls for hearsay, and acts not-done in the presence of this defendant; it calls for acts not known in the presence of this defendant.
“The Court: Let her answer it.
“Mr. Beddow: We except.
“A. Yes, sir; I did.
“Q. And then later, as I understand your testimony, you were called to the City Hall ? A. I identified on the occasion you just described.
“Mr. Beddow: We object to that. This man is entitled to a fair trial, and this woman is volunteering information, and I have asked the court three times to ask this witness to quit making voluntary statements.
“The Court: The witness has such an atmosphere that she is probably confused.
“Mr. Beddow: We .except to that statement made by the court in the presence of the jury, and of the statement of the court as ex mero motu.
* * * * * t
“Mr. Beddow: Judge, I want to ask the court to permit me to interpose an objection and assign grounds. That is all I am asking you to do; that has always been done, it will always be done; and I am asking you to put my objection in; and the witness shows that she is much interested.
“The Court: No; that is part of the argument, and that is improper.
“Mr. Beddow: We object to that question on the grounds it calls for incompetent, irrelevant, illegal and immaterial testimony; it has nothing to do with this case in the world; and she says she walked in and the defendant was sitting there and looked at the defendant and saw him.”
Appellant also complains of the court’s finding that “the evidence has such a strong tendency to establish appellant’s guilt of the offense charged.” In fairness to defendant we here state the tendencies of the evidence.
Mrs. Twining testified she was working as Secretary-treasurer for the Ideal Heating & Refrigeration Company in Birmingham. About two o’clock in the afternoon of October 10, 1949, she was painting the inside ledge around the display window of the building. A Negro boy was painting the trim on the outside of the show window. A man lunged across the sidewalk' and knocked the stepladder from under the Negro boy. Mrs. Twining rushed outside and asked “what do you think you are doing.” Without saying a word the man picked up the ladder and threw it at Mrs. Twining, hitting her on the right arm. This witness identified defendant as the man who hit her with the ladder.
The other testimony for the State is set out in the original opinion, quoted from the defendant’s brief.
The defendant offered proof of his good character and evidence tending to establish an alibi.
Application overruled.